STRINGER, Judge.
In this appeal, the Department of Highway Safety and Motor Vehicles (DHSMV) seeks certiorari review of a circuit court order granting Nicole Profis’s petition for writ of certiorari and quashing an order of the DHSMV. The DHSMV suspended *186Profis’s driver’s license based on her arrest for driving under the influence of alcohol and breath test results which showed that her blood alcohol level exceeded the legal limit at the time of her arrest. The circuit court quashed the order of the DHSMV because it concluded that the DHSMV failed to prove that the breath test administered to Profis was performed in substantial compliance with the applicable administrative rules. In accordance with the nearly identical cases of Department of Highway Safety & Motor Vehicles v. Sexton, 813 So.2d 961 (Fla. 2d DCA 2002), and Department of Highway Safety & Motor Vehicles v. Alliston, 813 So.2d 141 (Fla. 2d DCA, 2002), we conclude that the circuit court departed from the essential requirements of law in determining that the DHSMV failed to present substantial, competent evidence that the breath test was performed in substantial compliance with the applicable administrative rules. Additionally, for the reasons stated in Alliston, we conclude that the circuit court’s error resulted in a miscarriage of justice requiring certiorari relief. See Alliston, at 145.
Therefore, we quash the order granting Profis’s petition for writ of certiorari and remand for further proceedings.
FULMER and WHATLEY, JJ., Concur.